DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-13 are pending and presented for examination.

Claim Objection
3.	Claims 1-13 are objected to because of the following informalities: Claims 1, 2, 4-8, and 10-13 claim language “PTP” should read “ PTP (Precision Time Protocol)”. Appropriate correction is required.

4.	Claims 1-6 are objected to because of the following informalities: Claim 1 preamble “Apparatus comprising” should read “An apparatus comprising” for clarity purpose. 
 	Claims 2-6 preamble “Apparatus according to claim…” should read “The apparatus according to claim…” for clarity purpose. Appropriate correction is required. 

5.	Claims 4, 5, 10, and 11 are objected to because of the following informalities: Claims 4, 5, 10, and 11 claim limitation “…a computing machine having a PTP client…” should read “ the computing machine having a PTP client…”. Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. 	Claim 13 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	Claim 13 limitation use the term “shared means” and “storage means” that is generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “shared means” and “storage means”  or the generic placeholder is modified by functional language, typically, but not always linked by the transition 
(C)	the term “shared means” and “storage means” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Drawings 
7.	Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes US 2016/0112182 (hereinafter, Karnes), in view of Ma et al. CN 108829493 (hereinafter, Ma).

10.  	Regarding claim 1, Karnes discloses apparatus comprising: 
 	a shared device in communication with a plurality of computing machines external to the shared device, the shared device comprising at least one PTP domain coefficient ([0067]-[0068], [0076], 9B:  a VM host hardware system 400 having one or more PTP master clocks associated with the virtual switch 404…The VM master clock 904 is configured to send time requests to the hardware RTC 112 and to receive time data from the hardware RTC 112 through request/data messages communicated through a communication link 905…As a PTP master clock, the VM guest platform 904 generates master timing packets that are communicated to slave clocks within the other VM guest platforms 206A-C…The virtual switch forwards the packet to the virtual NIC for the target VM guest platforms. See also [0026]); where virtual switch 404 is interpreted as equivalent to a shared device, and VM guest platform 904 and/or VM guest platforms 206A-C are interpreted as equivalent to a plurality of computing machines,
	said [shared device] receiving a PTP coefficient from a computing machine having a PTP client, and providing said PTP coefficient to a computing machine not having a PTP client ([0050], [0067]-[0068], [0076], Fig. 9B:  a VM host hardware system 400 having one or more PTP master clocks associated with the virtual switch 404…one of the VM guest platforms 904 is configured to operate as a PTP master clock…the VM master clock 904 is configured to send time requests to the hardware RTC 112 and to receive time data from the hardware RTC 112 through request/data messages communicated through a communication link 905. As such, the VM host hardware system 400 can itself operate as a PTP master clock through one or more of the VM guest platforms, such as VM guest platform 904, being configured to operate as PTP master clock. As a PTP master clock, the VM guest platform 904 generates master timing packets that are communicated to slave clocks within the other VM guest platforms 206A-C…The virtual switch forwards the packet to the virtual NIC for the target VM guest platforms), where VM guest platforms 904 is interpreted as equivalent to a computing machine having a PTP client, and VM guest platforms 206A-C is/are interpreted as equivalent to a computing machine not having a PTP client. 
 	Karnes does not disclose:
 	the shared device comprising at least storage area.  
 	However, Ma discloses:
 	 the shared device comprising at least storage area ([0038]-[0039]: shared memory).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Karnes to use the shared device comprising at least storage area as taught by Ma. The motivation for doing so would have been in order to facilitate time synchronization among computing devices  (Ma, [0047]).

Regarding claims 7 and 13, the claims are rejected with the same rationale as in claim 1. 

12.	Regarding claim 2, Karnes in view of Ma disclose apparatus according to claim 1 as disclosed above. 
 	Karnes further discloses wherein said computing machine not having a PTP client comprises a plurality of computing machines not having a PTP client ([0076], 9B:  
VM guest platforms 206A-C).

13.	Regarding claim 8, the claim is rejected with the same rationale as in claim 2. 

14.	Regarding claim 3, Karnes in view of Ma disclose apparatus according to claim 1 as disclosed above. 
 	Karnes further discloses wherein each computing machine comprises a virtual machine ([0076], 9B: VM guest platforms 206A-C and VM guest platforms 904).

15.	Regarding claim 9, the claim is rejected with the same rationale as in claim 3. 

16.	Regarding claim 4, Karnes in view of Ma disclose apparatus according to claim 1 as disclosed above. 
 	Karnes further discloses wherein, upon receiving a PTP coefficient from a computing machine having a PTP client, the shared device sends an update event to a computing machine not having a PTP client ([0050], [0067]-[0068], [0076],  Fig. 9B:  a VM host hardware system 400 having one or more PTP master clocks associated with the virtual switch 404…one of the VM guest platforms 904 is configured to operate as a PTP master clock…the VM master clock 904 is configured to send time requests to the hardware RTC 112 and to receive time data from the hardware RTC 112 through request/data messages communicated through a communication link 905. As such, the VM host hardware system 400 can itself operate as a PTP master clock through one or more of the VM guest platforms, such as VM guest platform 904, being configured to operate as PTP master clock. As a PTP master clock, the VM guest platform 904 generates master timing packets that are communicated to slave clocks within the other VM guest platforms 206A-C….The virtual switch forwards the packet to the virtual NIC for the target VM guest platform). 

17.	Regarding claim 10, the claim is rejected with the same rationale as in claim 4. 

18.	Regarding claim 5, Karnes in view of Ma disclose apparatus according to claim 2 as disclosed above. 
 	Karnes further discloses wherein, upon receiving a PTP coefficient from a computing machine having a PTP client, the shared device sends an update event to each computing machine not having a PTP client ([0050], [0067]-[0068], [0076],  Fig. 9B:  a VM host hardware system 400 having one or more PTP master clocks associated with the virtual switch 404…one of the VM guest platforms 904 is configured to operate as a PTP master clock…the VM master clock 904 is configured to send time requests to the hardware RTC 112 and to receive time data from the hardware RTC 112 through request/data messages communicated through a communication link 905. As such, the VM host hardware system 400 can itself operate as a PTP master clock through one or more of the VM guest platforms, such as VM guest platform 904, being configured to operate as PTP master clock. As a PTP master clock, the VM guest platform 904 generates master timing packets that are communicated to slave clocks within the other VM guest platforms 206A-C….The virtual switch forwards the packet to the virtual NIC for the target VM guest platform).

19.	Regarding claim 11, the claim is rejected with the same rationale as in claim 5. 

20.	Regarding claim 6, Karnes in view of Ma disclose apparatus according to claim 1 as disclosed above. 
 	Karnes further discloses wherein at least one said computing machine having a PTP client is in communication with a PTP grandmaster external thereto ([0054], [0076],  Fig. 9B:  a VM host hardware system 400 having one or more PTP master clocks associated with the virtual switch 404…one of the VM guest platforms 904 is configured to operate as a PTP master clock…the VM master clock 904 is configured to send time requests to the hardware RTC 112 and to receive time data from the hardware RTC 112 through request/data messages communicated through a communication link 905…The real-time clock 112 can be implemented using an integrated circuit including a real time clock (RTC)).

21.	Regarding claim 12, the claim is rejected with the same rationale as in claim 6. 

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864